          Case 1:20-cr-00461-ER Document 35 Filed 01/28/21 Page 1 of 1




                                               January 26, 2021
By ECF                              Sentencing is adjourned to March 16, 2021 at 11:00 a.m.
Honorable Edgardo Ramos
                                    SO ORDERED.
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square                                                    1/28/2021
New York, NY 10007

       Re:    United States v. James Martin, 20 Cr. 461 (ER)

Honorable Judge Ramos:
With the consent of the Government, I write on behalf of my client, Mr. James Martin, to
respectfully request that the sentencing hearing, presently scheduled in the above-captioned case
for February 3, 2021, be adjourned to March 16, 2021 at 11 A.M. The parties agree that the
proceedings should take place in person. This adjournment is requested to allow the Defense to
meet and review the Presentence Investigation Report with Mr. Martin, and to prepare the
Defense sentencing submission.
I have discussed this matter with Assistant United States Attorney Peter Davis who, on behalf of
the Government, consents to this request.
Thank you for considering this matter.
                                                    Respectfully Submitted,
                                                           /s/
                                                    Christopher A. Flood
                                                    Assistant Federal Public Defender
                                                    Federal Defenders of New York
                                                    Counsel for Mr. James Martin
cc: AUSA Peter Davis, by ECF




                                               1
